UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 4, 2015 1PM INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation) 333-203276 47-3278534 (Commission File No.) (IRS Employer Identification No.) 312 S. Beverly Drive #3104, Beverly Hills, California (Address of principal executive offices) (zip code) (424) 253-9991 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Item 1.01 Entry into a Material Definitive Agreement See Item 8.01 below for details. Item 8.01 Other Events On August 4, 2015, the Company executed a lease for on an approximately 7,000 square foot food processing facility in Los Angeles County. The monthly rent and expenses for the facility are approximately $8,000 per month. As part of the lease, the Company paid approximately $40,000 in prepaid rent and security deposit. The facility has refrigeration and freezers already installed. The Company will begin the county health inspection process next week with the goal of having the facility licensed by the end of September. Once the facility is licensed by the county health inspector, it can begin manufacturing product for Nate's Homemade for delivery to smaller retailers while ABCO finalizes the SQF room for the larger retailers. Additionally, the facility will allow the Company to manufacture product for the Kiosk in Newport Beach. The Company has already purchased the necessary equipment to manufacture the Nate's Homemade product line and will finalization installation this week. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 1PM Industries, Inc. Dated: August 5, 2015 By: /s/ Joseph Wade Name: Joseph Wade Title: CEO 3
